Citation Nr: 0711579	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in May 2004, the 
veteran indicated that he wanted to have a Board hearing at 
the RO and a hearing with a Decision Review Officer (DRO).  
He subsequently submitted a personal statement in July 2005, 
cancelling his DRO hearing, and also withdrew his Board 
hearing via telephone call in October 2005.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2006).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  Service connection for glaucoma was denied in an April 
1986 rating decision.  The veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.  

2.  Since the April 1986 rating decision which denied service 
connection for glaucoma, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.


CONCLUSION OF LAW

The April 1986 rating decision, which denied entitlement to 
service connection for glaucoma, is final, and evidence 
received since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

II.  Decision    

At the time of the April 1986 rating decision, which denied 
service connection for glaucoma, the evidence of record 
consisted of the veteran's service medical records, a 
vocational and rehabilitation report dated in 1981, private 
medical reports dated in 1985, VA examination reports dated 
in April and December 1985, and the veteran's application for 
compensation benefits.  In the April 1986 rating decision, 
the RO denied the claim stating that the veteran's condition 
neither occurred in nor was caused by service.  The RO 
explained that while the veteran demonstrates a history of 
glaucoma, the medical evidence of record does not show 
glaucoma in service or during the presumptive period.  The 
Board notes that a May 1986 letter was sent to the veteran, 
primarily informing him of the granting of pension benefits.  
However, given the issuance of the notice letter pursuant to 
the 1986 rating determination as well as the discussion of 
the veteran's appeal rights contained within the letter, the 
Board finds that the veteran was adequately apprised of the 
rating decision.  Additionally, there is nothing contained in 
the record to indicate that anything unusual happened as to 
the location of the record which would have prevented the RO 
from following its usual procedures of sending the veteran's 
notice of his appeal rights.  Indeed, the record appears to 
confirm that the usual procedures were followed.  Therefore, 
the Board finds that the presumption of regularity applies.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the 
applicability of the presumption of regularity to RO 
actions); see also Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  Thus, the April 1986 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran contends in his April 2004 personal statement 
that service connection is warranted for glaucoma because of 
combat wounds incurred during service.  

The Board finds that the veteran has not presented evidence 
since the April 1986 rating decision, which raises a 
reasonable possibility of substantiating the claim for 
service connection for glaucoma.  Since the April 1986 rating 
decision, the evidence received into the record includes a 
September 1997 VA examination, VA outpatient treatment 
records, to include store receipts, dated from March 1999 to 
April 2003, a March 2006 private medical record, and a July 
1997 medical statement from R.H.H., M.D.  The VA outpatient 
treatment records reflect current treatment for glaucoma.  
The records state that the veteran is receiving prescription 
medication for his glaucoma and visits an ophthalmologist 
every three months.  The March 2006 and July 1997 private 
medical record and statement reflect a current diagnosis of 
glaucoma.  While the medical records are new in that the 
veteran did not previously submit them, they are not 
material, as they do not show that his current disability was 
incurred during service.  The Court has held that additional 
evidence, which consists merely of records of post-service 
treatment that do not indicate that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  

The Board notes that the veteran's daughter submitted an 
October 2002 statement that asserts the veteran incurred his 
current eye disability due to black powder burns while at sea 
during his active service.  The Board is also cognizant of 
the veteran's appellate assertions.  While the Board 
acknowledges those assertions, they cannot constitute new and 
material evidence because they are essentially the same as 
that previously considered by the RO in 1986.  Moreover, the 
veteran and his daughter are not competent to provide medical 
evidence of diagnosis or etiology of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for 
glaucoma.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2003 and October 2005 letters.  In both 
letters, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the June 2003 
VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from March 
1999 to April 2003, a March 2006 private treatment record, 
and a July 1997 private medical statement.  The Board notes 
that the RO requested the veteran's medical records from the 
Social Security Administration (SSA) in June 2006.  SSA 
responded in June 2006, that the requested medical records 
could not be sent because the folder had been destroyed.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  The veteran has not brought forth new and 
material evidence to reopen the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for 
glaucoma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


